        Case 1:20-cr-00188-JSR Document 174-3 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES,

                                Plaintiff,

        v.                                                Case No. 20 Crim. 0188 (JSR)

HAMID AKHAVAN, et uno,

                                Defendants.


                          DECLARATION OF MARTIN ELLIOTT

       Martin Elliott hereby declares as follows:

       1.      During the time period 2016–19, I served as the Global Head of Franchise Risk

Management at Visa Inc. The Government has served a trial subpoena for me to testify in the

upcoming trial in the above-captioned case. I understand that Defendant Hamid Akhavan also

has served a trial subpoena for a witness to appear on behalf of Visa, and that I am to be that

witness. I make this declaration to place certain information before the Court related to my

medical history and living circumstances.

       2.      I currently reside in Redwood City, California, and am 57 years-old. I live with

my wife, who is 55 years-old. My wife and I are the primary caregivers for my mother-in-law,

who is 83 years-old and lives alone in nearby Belmont, California.

       3.      I have been diagnosed with a number of medical conditions. These
        Case 1:20-cr-00188-JSR Document 174-3 Filed 02/17/21 Page 2 of 2




       4.      My wife also has been

            In 2020, my mother-in-law



       5.      Neither I, my wife, nor my mother-in-law have previously contracted COVID-19.

My wife and I have not been vaccinated against COVID-19 and—



       6.      Given my health and age, as well as the health and age of my wife and mother-in-

law, we have diligently heeded the CDC’s public health guidance to minimize our risk of

contracting COVID-19. To this end, neither I, my wife, nor my mother-in-law have traveled

outside of California since COVID-19 started to take off in early 2020. Furthermore, though I

did travel by airplane for a short visit to my daughter in Orange County, California, in the early

summer, when the rates of new COVID-19 infections were relatively low, I have not traveled by

airplane since then and certainly have no plans to travel by airplane since the significant uptick in

COVID-19 cases started in the fall of 2020.

       7.      I declare under penalty of perjury that the foregoing is true and correct.

                                       Executed on February 17, 2021.


                                                      /s/ Martin Elliott

                                                       Martin Elliott
